UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4580


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN LOUIS LEWANDOWSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00330-D-1)


Submitted:   June 26, 2015                    Decided:   July 2, 2015


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John        Louis     Lewandowski         appeals      the     within-Guidelines

sentence imposed by the district court after he pled guilty to

receipt      of    child      pornography,        in    violation        of   18    U.S.C.

§ 2252(a)(2)        (2012),      and    possession      of   child      pornography,     in

violation of 18 U.S.C. § 2252(a)(4)(B) (2012).                            On appeal, he

contends      that        his        97-month      sentence        is      substantively

unreasonable.        For the reasons that follow, we affirm.

      We review a criminal sentence for reasonableness using “a

deferential        abuse-of-discretion            standard.”         Gall     v.    United

States, 552 U.S. 38, 41 (2007).                   Because Lewandowski asserts no

procedural         error,       we     consider       whether      the     sentence      is

substantively reasonable, “tak[ing] into account the totality of

the   circumstances”         and     giving     due    deference     to    the     district

court’s decision.             Id. at 51.          We presume on appeal that a

sentence within or below a properly calculated Guidelines range

is substantively reasonable.                    United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014);

see United States v. Strieper, 666 F.3d 288, 295-96 (4th Cir.

2012)   (rejecting         argument      that     presumption      of     reasonableness

should not apply to sentences for child pornography offenses).

Lewandowski bears the burden of rebutting this presumption “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                 Louthian, 756 F.3d at 306.

                                              2
     Here,    the    district   court       reasonably      determined     that    a

sentence of 97 months was appropriate based on its thorough,

individualized assessment of Lewandowski’s case in light of his

arguments and the § 3553(a) factors.             Based on the totality of

the circumstances, we conclude that the district court did not

abuse its discretion in imposing the chosen sentence.

     Accordingly, we affirm the district court’s judgment.                        We

dispense     with    oral   argument    because       the    facts   and    legal

contentions    are   adequately   presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3